Plaintiff commenced this action to set aside a certain satisfaction of judgment executed by her. The case was tried to the court, and thereafter the court made findings of fact and judgment adverse to plaintiff. Plaintiff has appealed.
Plaintiff's action is predicated upon the grounds of fraud and lack of consideration. The trial court found against the plaintiff upon both of these issues. We have carefully considered this entire record, and are of the opinion that the evidence was amply sufficient to support the findings of the trial court upon the issues referred to.
The judgment and order appealed from are affirmed.
RUDOLPH, P.J., and POLLEY, ROBERTS, and WARREN, JJ., concur.
SMITH, J., not sitting. *Page 587